Exhibit 10-d

RESTRICTED STOCK AWARD AGREEMENT PURSUANT TO

2003 LONG-TERM INCENTIVE PLAN

     RESTRICTED STOCK AWARD AGREEMENT, by Bausch & Lomb Incorporated, a New York
corporation (referred to hereinafter as the "Company"), dated as of the date
which appears on the "Date of Award and Agreement" in the Award Summary attached
hereto (the "Award Summary") in favor of the individual who appears on the Award
Summary (the "Recipient").

     In accordance with the provisions of the Company's 2003 Long-term Incentive
Plan (referred to hereinafter as the "Plan"), approved by the shareholders of
the Company on April 29, 2003, the Committee on Management (referred to
hereinafter as the "Committee") of the Board of Directors of the Company has
authorized the execution and delivery of this Agreement. The Award Summary
contains the details of the awards covered by this Agreement and is incorporated
herein in its entirety.

     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the Company and Recipient agree as follows:

     1.     Award of Restricted Stock. Subject to all the terms and conditions
of the Plan and this Agreement, the Company has granted to Recipient as of the
date set forth on the Award Summary, a restricted stock award of the number of
shares of $.40 par value common stock of the Company (the "Grant") indicated on
the Award Summary (such number of shares being subject to adjustment as provided
in Section 7 of this Agreement).

             Recipient acknowledges that shares issued by the Company hereunder
are an award and are neither an option nor a sale to Recipient.

     2.     Vesting. Recipient's ownership of the shares granted herein shall
vest (meaning that the Restriction Period (as defined in the Plan) shall lapse)
as provided in the Award Summary. The Recipient must be a full time, active
employee of the Company on the Vesting Dates as indicated in the Award Summary
as a condition to becoming vested. The vesting requirements of this Section 2
shall be waived automatically and the entire award granted hereunder shall be
fully vested upon (i) a Change in Control (as defined below), or (ii)
termination of employment due to death or disability. The Committee or the Board
of Directors shall determine whether authorized leave of absence shall
constitute termination of employment, which determination shall be final and
conclusive.

             For purposes of this Agreement, "Change in Control" shall mean:

             A.     The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the "Exchange Act") (a "Person") of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of the Company
(the "Outstanding Company Common Stock") or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control: (i) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company), (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (i), (ii) and (iii) of paragraph C below are satisfied; or

             B.     Individuals who, as of April 28, 2003, constitute the Board
of Directors of the Company (the "Board" and, as of April 28, 2003, the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 28, 2003 whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

             C.     Approval by the shareholders of the Company of a
reorganization, merger, binding share exchange or consolidation, in each case,
unless, following such reorganization, merger, binding share exchange or
consolidation, (i) more than 60% of, respectively, the then outstanding shares
of common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger, binding share exchange or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization,
merger, binding share exchange or consolidation, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (ii)
no Person (excluding the Company, any employee benefit plan (or related trust)
of the Company or such corporation resulting from such reorganization, merger,
binding share exchange or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger, binding share exchange or
consolidation, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, binding share exchange or consolidation or the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger, binding share exchange or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger, binding share exchange or
consolidation; or

             D.     Approval by the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company, other than
to a corporation, with respect to which following such sale or other
disposition, (a) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (b) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (c) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

     3.     General Restriction. This award shall be subject to the requirement
that if at any time the Board of Directors shall determine, in its discretion,
that the listing, registration or qualification of the shares subject to such
award upon any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the granting of such award or the
issue or vesting of shares thereunder, such award may not be effective in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board of Directors.

     4.     Dividend and Voting Rights for Unvested Shares. Subject to the risk
of forfeiture set forth in Section 2, the Recipient shall have dividend and
voting rights as to unvested common shares. Recipient shall have all other
rights as a shareholder with respect to shares covered by this award as such
shares vest.

     5.     Non-Transferability of Award. The award granted under this Agreement
shall not be transferable by the Recipient except as may be set forth in the
Plan.

     6.     Share Withholding Upon Vesting.

             Recipient may elect to have a portion of the stock otherwise
issuable to him or her upon vesting withheld by the Company in order to satisfy
applicable federal, state and local withholding tax requirements, provided that
such election complies with the following:

              (a)     The election shall be submitted to the Company in writing
and shall be irrevocable; and

              (b)     The value of the shares subject to the withholding
election shall not exceed the maximum marginal tax rate to which Recipient is
subject in connection with the award granted hereunder.

For purposes of the foregoing, the shares withheld shall be deemed to have a
value per share equal to the fair market value of the shares on the date the tax
liability arises.

     7.     Recapitalization. In the event there is any recapitalization in the
form of a stock dividend, distribution, split, subdivision or combination of
shares of common stock of the Company, resulting in an increase or decrease in
the number of common shares outstanding, there shall be a proportionate
adjustment made in the number of shares of common stock issuable upon vesting.

     8.     No Right to Employment.

             (a)     Benefits and rights provided under the Plan are wholly
discretionary and, although provided by the Company, do not constitute regular
and periodic payments. The benefits and rights provided under the Plan are not
to be considered part of the Recipient's salary or compensation under
Recipient's employment for purposes of calculating any severance, resignation,
redundancy or other end of service payments, vacation, bonuses, long-term
service awards, indemnification, pension or retirement benefits, or any other
payments, benefits or rights of any kind.

             (b)     The Grant issued hereunder, and any future Grants under the
Plan are entirely voluntary, and at the complete discretion of the Company.
Neither the Grant nor any future Grant by the Company shall be deemed to create
any obligation to any further Grants, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination shall
adversely affect the Recipient's rights hereunder.

             (c)     The Plan shall not be deemed to constitute, and shall not
be construed by the Recipient to constitute, part of the terms and conditions of
employment. The Company shall not incur any liability of any kind to the
Recipient as a result of any change or amendment, or any cancellation, of the
Plan at any time.

             (d)     Participation in the Plan shall not be deemed to
constitute, and shall not be deemed by the Recipient to constitute, an
employment or labor relationship of any kind with the Company.

     9.     Competing Work Activities.

             (a)     Notwithstanding anything to the contrary contained herein
or in the Plan, if Recipient voluntarily terminates his or her employment with
the Company or is terminated for misconduct or failure or refusal to perform his
or her duties of employment (as determined by the Committee), and within a
period of one year after such termination shall, directly or indirectly, engage
in a competing activity (as defined below), Recipient shall be required to remit
to the Company, with respect to any shares granted hereunder which become fully
vested on or after the date twelve (12) months prior to such termination, the
fair market value of such shares on the date of vesting. Such remittance shall
be payable in cash or by certified or bank check or by delivery of shares of
Common Stock of the Company registered in the name of the grantee duly assigned
to the Company with the assignment guaranteed by a bank, trust company or member
firm of the New York Stock Exchange, or by a combination of the foregoing. Any
such shares so delivered shall be deemed to have a value per share equal to the
fair market value of the shares on such date. This provision shall, however,
become null and void, and Company's rights to any remittance under this
provision automatically shall be deemed waived, upon a Change in Control (as
defined in Section 2 of this Agreement).

             (b)     For purposes of this Section, Recipient will be deemed to
be "engaged in a competing activity" if he or she owns, manages, operates,
controls, is employed by, or otherwise engages in or assists another to engage
in any activity or business which competes with any business or activity of the
Company in which Recipient was engaged or involved, or which, as of the time of
Recipient's termination, was in a state of research or development by any such
business of the Company.

             (c)     Nothing contained in this Section shall be interpreted as
or deemed to constitute a waiver of, or diminish or be in lieu of, any other
rights the Company may possess as a result of Recipient's direct or indirect
involvement with a business competing with the business of the Company.

     10.    Amendment of this Agreement. The Board of Directors of the Company
or the Committee may, from time to time, require the modification or amendment
of the terms of this Agreement, including, without limiting the foregoing
generality, the making of such amendments or revisions as the Board or the
Committee shall deem advisable, provided, however, that no termination,
modification or amendment of this Agreement shall, without the consent of the
Recipient, impair his or her rights hereunder.

     11.    Notices. Notices hereunder shall be in writing and if to the Company
shall be delivered personally to the Secretary of the Company or mailed to its
principal office, One Bausch & Lomb Place, Rochester, New York 14604-2701,
addressed to the attention of the Secretary, and if to the Recipient shall be
delivered personally or mailed to the Recipient at his or her address as the
same appears on the records of the Company.

     12.    Interpretation of this Agreement. All decisions and interpretations
made by the Board of Directors or the Committee with regard to any question
arising hereunder or under the Plan shall be binding and conclusive on the
Company and the Recipient. In the event there is any inconsistency between the
provisions of this Agreement and of the Plan, the provisions of the Plan shall
govern.

     13.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and the successors and assigns of the Company and
to the extent provided herein to the personal representatives, legatees and
heirs of the Recipient.

     14.    Severability and Saving Provision. The parties intend that this
Agreement shall be enforced to the maximum extent possible. If a court of
competent jurisdiction: (i) finds any provision of this Agreement to be
unenforceable, that provision shall be deemed excised and the remainder of the
Agreement shall continue in full force and effect; and (ii) finds any provision
of this Agreement to be unenforceable by reason of its being extended for too
great a period of time, over too large a geographic area, or over too great a
range of activities, the Agreement shall be interpreted to extend over the
maximum period of time, geographic range and range of activities as to which it
may be enforceable.

     15.    Tax Matters.

             (a)     The Company shall have the power and the right to deduct or
withhold, or require Recipient to remit to the Company, an amount sufficient to
satisfy taxes imposed under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gain
taxes, transfer taxes, and social security contributions, that are required by
law to be withheld with respect to the Grant, the sale of shares acquired by the
Grant, and/or payment of dividends on shares acquired pursuant to the Grant.

             (b)     Recipient agrees to take all steps necessary to comply with
all applicable provisions of laws of any country, state, province, city or other
jurisdiction in exercising his or her rights under the Plan and this Agreement.

 

     16.    Administration and Compliance with Laws.

             (a)     This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

             (b)     The Company is issuing the Grant(s) hereunder. Furthermore,
this Agreement is not derived from any preexisting labor relationship between
the Recipient and the Company, but rather from a mercantile relationship.

             (c)    The Company will administer the Plan from the U.S. and New
York State law and the Federal laws of the United States (except those
provisions relating to conflicts of law) will govern all Grants issued under the
Plan.

     17.    Privacy. As a condition of the Grant, the Recipient consents to the
collection, use, and transfer of personal data as described in this Section to
the full extent permitted by and in full compliance with applicable law.

             (a)     The Recipient understands that the Company holds, by means
of an automated data file, certain personal information about the Recipient,
including, but not limited to, name, home address and telephone number, date of
birth, social insurance number, salary, nationality, job title, any shares or
directorships held in the Company, details of all options or other entitlement
to shares awarded, cancelled, exercised, vested, unvested, or outstanding in the
Recipient's favor, for the purpose of managing and administering the Plan
("Data").

             (b)     The Recipient further understands that part or all of
his/her Data may be also held by the Company and/or it Subsidiaries, pursuant to
a transfer made in the past with his/her consent, in respect of any previous
Grant, which was made for the same purposes of managing and administering of
previous award/incentive plans, or for other purposes.

             (c)     The Recipient further understands that his/her local
employer will transfer Data to the Company and/or its Subsidiaries among
themselves as necessary for the purposes of implementation, administration, and
management of the Recipient's participation in the Plan, and that the Company
and/or its Subsidiary may transfer data among themselves, and/or each, in turn,
further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan ("Data Transferees").

             (d)     The Recipient understands that the Company and/or its
Subsidiaries, as well as the Data Transferees, are or may be located in his or
her country of residence or elsewhere, such as the United States. The Recipient
authorizes the Company and/or its Subsidiaries, as well as Data Transferees to
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purposes of implementing, administering, and managing his or her
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
shares on his or her behalf, to a broker or third party with whom the shares
acquired on exercise may be deposited.

             (e)     The Recipient understands that he or she may show his/her
opposition to the processing and transfer of his/her Data, and, may at any time,
review the Data, request that any necessary amendments be made to it, or
withdraw his or her consent herein in writing by contacting the Company. The
Recipient further understands that withdrawing consent may affect his or her
ability to participate in the Plan.

     18.    General. The Recipient has received, and therefore has full
knowledge of and understands, the terms and conditions of this Agreement. The
Recipient acknowledges that copies of the complete rules of the Plan have also
been made available to him/her at his/her work center with his/her local
employer.

     IN WITNESS WHEREOF, the Company and Recipient have executed this Agreement
on the day and year first set forth in the Award Summary.

RECIPIENT

BAUSCH & LOMB INCORPORATED


By:__________________________________________


By:                                                     
                  Jean F. Geisel, Secretary


Name Printed:_________________________________

 